Case:16-02525-ESL13 Doc#:47 Filed:10/21/20 Entered:10/21/20 09:39:09                       Desc: Main
                           Document Page 1 of 9
                                                        -1-


                            IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF PUERTO RICO

        IN THE MATTER OF:                                         CASE NO. 16-02525-ESL

        ROBERTO VELEZ BARBOSA                                     CHAPTER 13
        MELINES RESTO GONZALEZ

        Debtor

                            MOTION SUBMITTING AMENDED SCHEDULES
                                       (SCHEDULE I & J)

       TO THE HONORABLE COURT:

              Come now Debtor, represented by the undersigned attorneys, and very respectfully avers

       and prays as follows:

              1. On March 31, 2016, the debtor filed a case under the provisions of chapter 13 of the

       Bankruptcy Code.

              2. On September 24, 2020, the debtor filed a Post confirmation amended plan adjusting the

       payment plan to his current income. (See docket #40)

              3. Debtor(s) herein submits the amendments Chapter 13 schedules:

                         AMENDED SCHEDULE I –TO INFORM DEBTORS' NEW INCOME.

                                 AMENDED SCHEDULE J – TO ADJUST EXPENSES

              WHEREFORE applicant prays from this Honorable Court to take notice of the

       aforementioned information and grant any appropriate relief.

               NOTICE: Within fourteen (14) days after service as evidenced by the certification, and
       an additional three (3) days pursuant to Fed. R. Bank. P. 9006(f) if you were served by mail, any
       party against whom this paper has been served, or any other party to the action who objects to
       the relief sought herein, shall serve and file an objection or other appropriate response to this
       paper with the Clerk’s office of the U.S. Bankruptcy Court for the District of Puerto Rico. If no
       objection or other response is filed within the time allowed herein, the paper will be deemed
       unopposed and may be granted unless: (i) the requested relief is forbidden by law; (ii) the
       requested relief is against public policy; or (iii) in the opinion of the Court, the interest of justice
       requires otherwise.
Case:16-02525-ESL13 Doc#:47 Filed:10/21/20 Entered:10/21/20 09:39:09                      Desc: Main
                           Document Page 2 of 9
                                                       -2-




       RESPECTFULLY SUBMITTED.

              In San Juan, Puerto Rico, this October 21, 2020.

              CERTIFICATE OF SERVICE: I hereby certify that on this same date the foregoing
       motion was filed with the Clerk of the Court using the CM/ECF system, which will send
       notification of such filing to all CM/ECF participants and further certify that an exact copy will
       be sent by mail to all creditors and parties in interest in the attached mailing matrix.

                                         EMG Despacho Legal, C.R.L.
                                            Edificio La Electrónica
                                           Suite 212, Calle Bori 1608
                                          San Juan, Puerto Rico 00927
                                              Tel: (787) 753-0055
                                        e-mail: lcdomangual@gmail.com

                                      By: /s/Edgardo Mangual González
                                     EDGARDO MANGUAL GONZÁLEZ
                                              USDC No. 223113

                                       By: /s/José L. Jiménez Quiñones
                                        JOSE L. JIMENEZ QUINONES
                                                USDC No. 203808
                                      e-mail: lcdojosejimenez@gmail.com
         Case:16-02525-ESL13 Doc#:47 Filed:10/21/20 Entered:10/21/20 09:39:09                                                       Desc: Main
                                    Document Page 3 of 9


Fill in this information to identify your case:

Debtor 1                      ROBERTO VELEZ BARBOSA

Debtor 2                      MELINES RESTO GONZALEZ
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF PUERTO RICO

Case number               16-02525-ESL                                                                  Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation            WORKER COMPENSATION                         PROFESIONAL SERVICES
       Include part-time, seasonal, or
       self-employed work.                   Employer's name                                                   SELF EMPLOYED

       Occupation may include student        Employer's address
                                                                                                               Ambulant
       or homemaker, if it applies.
                                                                                                                PR

                                             How long employed there?                                                   10 YEARS

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         3,839.33        $            0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      3,839.33               $      0.00




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
       Case:16-02525-ESL13 Doc#:47 Filed:10/21/20 Entered:10/21/20 09:39:09                                                         Desc: Main
                                  Document Page 4 of 9

Debtor 1   ROBERTO VELEZ BARBOSA
Debtor 2   MELINES RESTO GONZALEZ                                                                Case number (if known)    16-02525-ESL


                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $      3,839.33         $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $                 0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $                 0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $                 0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $                 0.00
     5e.    Insurance                                                                     5e.        $              0.00     $                 0.00
     5f.    Domestic support obligations                                                  5f.        $              0.00     $                 0.00
     5g.    Union dues                                                                    5g.        $              0.00     $                 0.00
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $                 0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $                 0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          3,839.33         $                 0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $            500.00
     8b. Interest and dividends                                                           8b.        $              0.00     $              0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $                 0.00
     8d. Unemployment compensation                                                        8d.        $              0.00     $                 0.00
     8e. Social Security                                                                  8e.        $              0.00     $                 0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                   0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $                   0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                   0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00     $            500.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              3,839.33 + $            500.00 = $           4,339.33
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                      0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                         12.    $          4,339.33
                                                                                                                                          Combined
                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                         page 2
     Case:16-02525-ESL13 Doc#:47 Filed:10/21/20 Entered:10/21/20 09:39:09                                                                 Desc: Main
                                Document Page 5 of 9


Fill in this information to identify your case:

Debtor 1                 ROBERTO VELEZ BARBOSA                                                             Check if this is:
                                                                                                               An amended filing
Debtor 2                 MELINES RESTO GONZALEZ                                                                      A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                  13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF PUERTO RICO                                                    MM / DD / YYYY

Case number           16-02525-ESL
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s       Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age               live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Daughter                             9 YEARS              Yes
                                                                                                                                             No
                                                                                   Son                                  11 YEARS             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                               796.10

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                               0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                               0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                              25.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             125.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                               0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                             page 1
      Case:16-02525-ESL13 Doc#:47 Filed:10/21/20 Entered:10/21/20 09:39:09                                                                   Desc: Main
                                 Document Page 6 of 9

Debtor 1     ROBERTO VELEZ BARBOSA
Debtor 2     MELINES RESTO GONZALEZ                                                                    Case number (if known)      16-02525-ESL

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 165.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  30.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                  59.00
      6d. Other. Specify: CELLULAR (THREE UNITS)                                             6d. $                                                 185.00
7.    Food and housekeeping supplies                                                           7. $                                                647.23
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                244.00
10.   Personal care products and services                                                    10. $                                                   0.00
11.   Medical and dental expenses                                                            11. $                                                  75.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 100.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  50.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  122.00
      15d. Other insurance. Specify: REGISTER STICKER                                      15d. $                                                   16.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: JOINT DEBTOR SOCIAL SECURITY                                                  16. $                                                 100.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                    0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify: AUTO MAINTENANCE                                                17c. $                                                   30.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    TUITION                                                             21. +$                                                545.00
      SCHOOL EXPENSES                                                                             +$                                                50.00
      RENT AGREEMENT                                                                              +$                                               100.00
      CONTINGENT FUNDS                                                                            +$                                                75.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       3,539.33
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       3,539.33
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               4,339.33
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              3,539.33

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 800.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
          Case:16-02525-ESL13 Doc#:47 Filed:10/21/20 Entered:10/21/20 09:39:09                                                          Desc: Main
                                     Document Page 7 of 9




 Fill in this information to identify your case:

 Debtor 1                    ROBERTO VELEZ BARBOSA
                             First Name                     Middle Name             Last Name

 Debtor 2                    MELINES RESTO GONZALEZ
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF PUERTO RICO

 Case number              16-02525-ESL
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ ROBERTO VELEZ BARBOSA                                                 X   /s/ MELINES RESTO GONZALEZ
              ROBERTO VELEZ BARBOSA                                                     MELINES RESTO GONZALEZ
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       October 21, 2020                                               Date    October 21, 2020




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
         Case:16-02525-ESL13 Doc#:47 Filed:10/21/20 Entered:10/21/20 09:39:09                                        Desc: Main
                                    Document Page 8 of 9




                                                               United States Bankruptcy Court
                                                                     District of Puerto Rico
            ROBERTO VELEZ BARBOSA
 In re      MELINES RESTO GONZALEZ                                                                  Case No.   16-02525-ESL
                                                                                 Debtor(s)          Chapter    13




                                                      AMENDED
                                      DECLARATION CONCERNING DEBTOR'S SCHEDULES

                                DECLARATION UNDER PENALTY OF PERJURY BY INDIVIDUAL DEBTOR




                        I declare under penalty of perjury that I have read the foregoing AMENDED SCHEDULE I & J, consisting
            of     4     page(s), and that they are true and correct to the best of my knowledge, information, and belief.




 Date October 21, 2020                                               Signature   /s/ ROBERTO VELEZ BARBOSA
                                                                                 ROBERTO VELEZ BARBOSA
                                                                                 Debtor


 Date October 21, 2020                                               Signature   /s/ MELINES RESTO GONZALEZ
                                                                                 MELINES RESTO GONZALEZ
                                                                                 Joint Debtor

    Penalty for making a false statement or concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                     18 U.S.C. §§ 152 and 3571.




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
       Case:16-02525-ESL13 Doc#:47 Filed:10/21/20 Entered:10/21/20 09:39:09   Desc: Main
                                  Document Page 9 of 9


   x
   a
   M
   s
   A
   o
   t
   i
   d
   e
   r
   C
   {
   1
   k
   b
   }




ROBERTO VELEZ BARBOSA             CREDIT MANAGEMENT LP
URB PRADERAS DE NAVARRO           4200 INTERNATIONAL PKWY
24 CALLE AMAZONITA                CARROLLTON, TX 75007-1912
GURABO, PR 00778



MELINES RESTO GONZALEZ            FIDELITY INVESTMENTS INSTITUTIONAL OPERA
URB PRADERAS DE NAVARRO           82 DEVONSHIRE STREET
24 CALLE AMAZONITA                BOSTON, MA 02109
GURABO, PR 00778



LCDO. EDGARDO MANGUAL GONZALEZINTERNAL REVENUE SERVICES
EMG DESPACHO LEGAL, CRL       2970 MARKET STREET
1608 BORI STREET SUITE 212    MAIL STOP 5 Q-30.133
SAN JUAN, PR 00927            PHILADELPHIA, PA 19104-5016



AMERICAN AIRLINE CREDIT UNION     IRS
PO BOX 660493                     PO BOX 7346
DALLAS, TX 75266-0493             PHILADELPHIA, PA 19101-7346




AMERICAN EXPRESS                  PAY PAL BUYER CREDIT
PO BOX 297879                     P.O. BOX 960080
FORT LAUDERDALE, FL 33329-7879    ORLANDO, FL 32896-0080




AUTORIDAD DE ENERGIA ELECTRICA POPULAR AUTO
P.O. BOX 363508                P.O. BOX 366818
SAN JUAN, PR 00936-3508        SAN JUAN, PR 00936-6818




BANCO SANTANDER                   RELIABLE FIN.
PO BOX 362589                     P.O. BOX 21382
SAN JUAN, PR 00936                SAN JUAN, PR 00928




BPPR
P.O. BOX 362708
SAN JUAN, PR 00936-2708




COLON ATIENZA LEGAL &
REPOSSESSION SERVICES, PSC.
PO BOX 21382
SAN JUAN, PR 00928
